Citation Nr: 0835067	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-41 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 50 
percent for traumatic encephalopathy. 

2.  Entitlement to an increased rating greater than 20 
percent for a vision disorder diagnosed as left superior 
oblique palsy with vertical diplopia.  

3.  Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
February 1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings greater than 50 percent for traumatic 
encephalopathy and greater than 20 percent for left superior 
oblique palsy with vertical diplopia; and that denied total 
disability based on individual unemployabilty (TDIU). 

The issue of an increased rating for traumatic encephalopathy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran experiences vertical and horizontal diplopia 
in the central 20 degree, 21-30 degree, and 31-40 degree 
ranges and in multiple quadrants.  Distant visual acuity is 
20/20 bilaterally with no contraction of the field of view.  

2.  The veteran has the following service connected 
disabilities: traumatic encephalopathy rated as 50 percent 
disabling; post-traumatic headaches rated as 30 percent 
disabling; and left superior oblique palsy with vertical 
diplopia rated as 30 percent disabling.  All disabilities 
arose from a single traumatic head injury in service.

3.  The veteran is unable to secure and follow substantially 
gainful employment as a result of his service connected 
disabilities. 



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent but 
not greater for superior oblique palsy with vertical diplopia 
have been met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, § 4.84a, Diagnostic Codes 6090, 6092 (2007). 

2.  The criteria for total disability based on individual 
unemployability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for TDIU, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

The RO provided notice in August 2003 that met the 
requirements except that there was no general notice of the 
test criteria for the evaluation of the veteran's vision 
disorder.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the Veterans 
Claims Assistance Act (VCAA) and VA's uniquely pro-claimant 
benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

In this case, the Board finds that the presumption of 
prejudice is rebutted as the veteran is reasonably expected 
to understand what was required for him to substantiate his 
claim.  VA treatment and examination records showed that the 
veteran underwent refraction, field of view, and diplopia 
testing in 1998, 2003, and 2004 during the period covered by 
this appeal.  A November 2004 statement of the case included 
the applicable vision test criteria.  Based on the 
information provided to the veteran and his experiences 
during examinations, the Board concludes that the presumption 
of prejudice is successfully rebutted because the veteran was 
reasonably expected to understand that test criteria were 
required to substantiate his claim.  He also had an 
opportunity to respond to notices and appeal documents and 
participate fully in the adjudication of the increased rating 
claim.   

Although the notice did not specifically ask the veteran to 
provide evidence of the effect of his disabilities on his 
employment and daily life, the veteran was advised of the 
types of evidence that would be considered and that the 
evidence should completely describe his symptoms, their 
frequency and severity, and other involvement, extension, or 
additional disablement caused by the disabilities.  Again, 
the Board concludes that from this language, a reasonable 
person would understand what is expected.  Furthermore, 
statements from the veteran's employers, medical providers, 
and his own statements address the impact of his disabilities 
on his occupation and daily activities. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Navy radioman and was discharged 
prior to the end of his obligated service with a medical 
disability.  He contends that his service connected 
disabilities are more severe than are contemplated by the 
current ratings and that he is unable to secure or follow a 
substantially gainful occupation as a result of these 
disabilities.  

Vision Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  The ratings 
are applicable to only one eye.  A rating cannot be assigned 
for both diplopia and decreased visual acuity or field of 
vision in the same eye.  When diplopia is present and there 
is also ratable impairment of visual acuity or field of 
vision of both eyes, the ratings for diplopia will be applied 
to the poorer eye while the better eye is rated according to 
the best-corrected visual acuity or visual field.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  When diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 5/200.  
If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down. If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Codes 6090, 6092.  The rating 
is applied to the poorer eye and combined with the visual 
acuity of the better eye to arrive at a rating provided in 
38 C.F.R. § 4.84a, Table V. 

Service medical and personnel records showed that the veteran 
sustained a traumatic closed head injury in October 1986 when 
he fell about 10 feet from a low bridge and was found 
unconscious.  The veteran was in a coma for four days and in 
variable levels of consciousness for several weeks 
thereafter.  He was treated at two civilian and three 
military hospitals over the next ten months.  Computed 
tomography studies showed ventricular enlargement, edema, and 
contusions in portions of the brain with cognitive and visual 
impairment.  The veteran's symptoms improved over time.  In 
July 1987, a medical board found the veteran fit for duty.  
However, the board noted that despite the veteran's 
significant positive efforts, he was unable to reacquire the 
skills necessary to perform his military occupation.  In 
December 1987, a physical evaluation board determined that 
the veteran was not fit for further duty, and in February 
1988 the veteran was medically retired for post-traumatic 
encephalopathy and other residuals of the closed head injury.  

In July 1988, a VA contract physician examined the veteran 
for the residual symptoms of the head injury.  He diagnosed 
post-traumatic encephalopathy.  He also noted that the 
veteran's visual acuity was 20/25 on the right and 20/20 on 
the left with a full visual field.  In April 1992, a VA 
neurologist conducted a follow-up examination for the head 
injury.  He noted that a VA eye clinic on an earlier 
unspecified date had found that the veteran had 20/20 vision 
bilaterally with no specific vision defects.   

In a March 1996 VA social and industrial survey, a VA social 
worker noted that the veteran wore special glasses and 
reported that he had split vision and difficulty reading 
especially late in the day.  In May 1998, a VA examiner 
measured visual acuity at distance as 20/20 and near vision 
as 20/25 in both eyes without correction.  The examiner noted 
orthotropia in the primary gaze and reading position, and 
left hypertropia and esotropia in the down and right gaze. He 
diagnosed left superior oblique palsy.  He stated that the 
disorder was likely the result of the head injury and that it 
would likely deteriorate with age.  In October 1998, a VA 
examiner noted visual acuity as 20/20 bilaterally and a full 
field of vision and that the vertical diplopia was adequately 
corrected by prism glasses.  The examiner noted an enlarged 
cup:disc ratio but concluded that a diagnosis of glaucoma was 
not warranted.  

VA mental health treatment records from 2001 to 2003 showed 
that the veteran had a cognitive disability that affected his 
ability to sustain employment.  The examiners and the veteran 
referred to his learning and memory impairments but did not 
indicate that diplopia or other vision deficits affected his 
occupation or activities of daily life other than difficulty 
reading near the end of the day.  

In July 2003, a private physician noted the veteran's reports 
of blurred vision while reading and displayed a right head 
tilt.  On examination, the physician diagnosed left fourth 
nerve palsy and that intermittently produced vertical 
diplopia on down gaze to the right.  The physician commented 
that the veteran compensated by limiting his reading time. 

In September 2003, a VA physician measured visual acuity as 
20/20 bilaterally with full visual fields.  Near visual 
acuity was 20/25.  The veteran did not use eye medication, 
and there was no indication of eye disease including 
glaucoma.  Diplopia required vertical and horizontal prism 
correction.  Mild double vision was present in the central 20 
degrees on the right gaze.  In the 21 to 30 degree range, 
double vision was present on down gaze, right lateral gaze, 
and right lateral superior gaze.  He did not have diplopia on 
left lateral superior gaze or on left lateral gaze 
inferiorly.  In the 31 to 40 degree field, double vision was 
present on right lateral gaze, left lateral down gaze, and 
right lateral superior gaze.  He did not have double vision 
on left lateral superior gaze.  The physician diagnosed 
vertical diplopia likely due to bilateral superior oblique 
palsy.  It was noted that the veteran had "more prominent 
left superior oblique palsy, but otherwise he has bilateral 
superior oblique palsy."  In this examination, the diplopia 
field extends in more than one quadrant and in more than one 
range of degrees.  Therefore, the equivalent vision, the 
evaluation for diplopia will be based on the quadrant and 
degree range that provide the highest evaluation.  As there 
is diplopia in the central 20 degree region, the equivalent 
visual acuity from Diagnostic Code 6090 is 5/200.  Although 
there is diplopia in more than one region and quadrant, the 
provision to advance the equivalent acuity one step higher is 
not for application since 5/200 is the highest available.  

In December 2004, a VA physician noted that the veteran 
continued to experience difficulty reading because of 
vertical and horizontal diplopia, partially correctable with 
prism glasses.  He did not experience diplopia in distant 
vision although the physician noted that this was likely 
because the veteran turned his head to compensate for the 
motility disorder.  Visual acuity was 20/20 bilaterally and 
visual fields were full.  There was no indication of organic 
eye disease except for a small papilloma on the right eyelid.  
In the central 20 degrees, double vision was present on the 
right lateral gaze.  In the 21 to 30 degree field, double 
vision was present on the right lateral gaze.  In the 31 to 
40 degree field, double vision was present on the down, up, 
and bidirectional lateral gaze.  The physician diagnosed left 
superior oblique palsy with no indications of the defect on 
the right.  He recommended continued use of prism glasses for 
reading and noted that the disability did not warrant 
surgical correction.  As before, there is diplopia present in 
the central 20 degree region, and Diagnostic Code 6090 
provides for an equivalent visual acuity of 5/200.  

In February 2006, the Social Security Administration (SSA) 
granted disability benefits.  The adjudicator listed diplopia 
among the diagnosed disorders but did not indicate that any 
additional eye examinations were obtained or that the eye 
disorder was a factor in the favorable decision.  No SSA 
clinical reports are in the file. 

The Board concludes that an increased rating of 30 percent 
but not greater is warranted for the entire period covered by 
this appeal.  Physicians in 2003 and 2004 noted diplopia in 
the central 20 degree, 21-30 degree, and 31-40 degree ranges 
and in multiple quadrants.  Therefore, an equivalent visual 
acuity of 5/200 is for application.  In the September 2003 
rating decision and in the November 2004 statement of the 
case, the RO noted the examiners' reports of mild diplopia in 
the central region but assigned a lesser equivalent visual 
acuity based on diplopia in the 31 to 40 degree region.  
Although diplopia is present in more than one region and 
quadrant, the provision to advance the equivalent acuity by 
one step worse is not applicable because 5/200 is the highest 
equivalent acuity available.  Corrected distant visual acuity 
in both eyes was measured as 20/20 on both occasions.  The 
minimum rating in Table V for 5/200 in the poorer eye is 30 
percent.  The rating is associated with visual acuity in the 
better eye of 20/40.  Even though the veteran has 20/20 
vision in the better eye, the Board concludes that the 
veteran has a ratable diplopia disability and that the 
minimum rating is appropriate.  A higher rating is not 
warranted because the veteran's distant corrected visual 
acuity is not more severe and because he has no loss of field 
of view or symptoms of eye disease.  

The Board considered whether the special considerations for 
the loss of paired organs warrant a higher rating.  When a 
veteran has suffered impairment of vision in one eye as a 
result of a service-connected disability and impairment in 
the other eye is not service-connected; and the vision in 
each eye is 20/200 or less or the contraction of field of 
vision for each eye is to 20 degrees or less; compensation is 
payable as if the combination of disabilities were the result 
of service-connected disability.  38 U.S.C.A. § 1160 (West 
2002 & Supp. 2008).  In this case, the veteran's service-
connected disability has been diagnosed as a left side muscle 
disorder.  Distance corrected vision acuity in both eyes is 
better than 20/200.  The diagnostic code for rating diplopia 
includes consideration of the visual acuity in both eyes, 
assigning an equivalent factor to the poorer eye 
notwithstanding which side displays the muscle deficit.  The 
regulations do not discriminate between service and 
nonservice-connected visual acuity and no higher rating can 
be derived under the special considerations.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  




Total Disability Based on Individual Unemployability.
  
In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  Disabilities arising from a common 
etiology or single accident will be considered one disability 
for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the percentage requirements, a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  Marginal 
employment shall not be considered substantially gainful 
employment and shall be deemed to exist when the veteran's 
annual income does not exceed the amount established by the 
Department of Commerce, Bureau of Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16.

The veteran is married with two children and has a high 
school education.  The veteran received basic radio operator 
training in service but no post-service technical or 
vocational training.  The veteran has the following service 
connected disabilities: traumatic encephalopathy rated as 50 
percent disabling; post-traumatic headaches rated as 30 
percent disabling; and left superior oblique palsy with 
vertical diplopia rated as 30 percent disabling in this 
decision.  The combined rating is 80 percent.  See 38 C.F.R. 
§ 4.25.  The medical records show that all disabilities arose 
from a single traumatic head injury in service.  Therefore, 
the Board concludes that the veteran meets the statutory 
requirements for consideration for TDIU.  

The veteran's claim for TDIU was received in July 2003.  At 
that time, the veteran was employed in medical administration 
at a VA clinic.  He contended that he experienced double 
vision, stress headaches, and short term memory loss that 
affected his ability to satisfactorily perform his 
occupational duties.  In letters in May 2003 and August 2003, 
the veteran's VA supervisor stated that he was a willing, 
eager, and cheerful employee who persevered despite his 
disabilities.  However, his ability to learn was slow and he 
was forgetful of basic knowledge that he had previously 
learned and used.  He was unable to focus on more than one 
task and became angry and panic stricken when he was unable 
to remember information.  He was transferred to work in the 
mailroom and warehouse but continued to make errors and 
required daily coaching.  The supervisor concluded that she 
was unable to place him in a workable situation. The veteran 
resigned in August 2003 because he was not able to function 
in the capacity that he should.  In a November 2003 letter to 
a legislator, the veteran stated that his VA supervisors 
encouraged him to resign in order to qualify for an 
unemployable rating.  

Also in August 2003, the veteran's regular mental health 
physician noted that the veteran's financial situation caused 
additional stress and short term memory difficulties.  He 
recommended that the veteran seek a less demanding, 
repetitious type job.  

In September 2003, a VA physician noted the veteran's reports 
of irritation, anger, and frustration including crying spells 
and short term memory loss in reaction to very slight 
stressors.  The physician noted no communications or thought 
process deficits or hallucinations or suicide ideations.  The 
veteran was oriented as to time and place and could perform 
simple calculations.  Testing showed no recall or remote 
memory, concentration, abstract thinking, judgment, or 
insight deficits but the veteran required hints to aid in 
recent memory tests.  The physician assigned a Global 
Assessment of Functioning (GAF) score of 50 indicating 
serious impairment of social and occupational functioning.  

In November 2003, a VA psychologist administered cognitive 
testing and noted that the veteran's language, 
constructional, and calculation ability was unimpaired.  
There was mild impairment of orientation, abstract reasoning 
and judgment; moderate impairment in attention; and severe 
impairment of short term verbal memory.  The impairments were 
exacerbated by emotional lability, low frustration tolerance, 
and difficulty managing stress.  The psychologist also noted 
that his vision disability would interfere with manual labor 
and concluded that the veteran was unemployable.  

From October 2004 through January 2006, the veteran received 
periodic mental health examinations at a VA clinic.  In 
October 2004, a physician noted that the veteran had started 
working two to three hours per day as a bank courier but was 
having difficulty functioning.  He was easily overwhelmed 
with complex instructions and tasks in a short period of time 
and had gotten lost on several errands.  The physician noted 
a short concentration span and easily induced irritability 
and frustration but no thought, communications, or perceptual 
distortions.  Financial difficulties appeared to be the major 
stressor.  In April 2005, a VA physician diagnosed post-
traumatic headaches with migraine features 
that occurred three to four times per week under stressful 
conditions at work.  He also noted poor short term recall.  

In June 2005, the VA psychologist again examined the veteran 
and restated her conclusion that the veteran was not 
employable except for simple, very structured tasks as a 
result of cognitive impairment from the head injury. The 
psychologist also referred to medical records from the 
veteran's regular mental health physician prior to October 
2004.  These records are not in the file.  However, the 
psychologist noted that the veteran had also been diagnosed 
by the physician with mood and adjustment disorders related 
to the head injury.  

In January 2005, the veteran submitted information in support 
of his TDIU claim that showed since August 2003 he had worked 
part time as a janitor for four months in 2004 and part time 
as a bank courier since September 2004.  In November 2005, 
the veteran's employer at the bank noted that concessions 
were made to provide the veteran with written instructions 
for tasks to aid his memory.  The employer reported that the 
veteran worked 23 hours per week and earned $8,654 in the 
previous twelve months with two to three days lost due to his 
disability.  In 2005, the U.S. Census Bureau established the 
poverty threshold at $9,973 for one person.  

In January 2006, the veteran was granted disability benefits 
by SSA for service- and nonservice- connected disorders.  The 
SSA adjudicator summarized the reports of at least three 
medical examiners whose clinical reports have not been 
obtained but supported an award of disability benefits for a 
mental disorder   A January 2006 VA Mental Residual 
Functioning Capacity Evaluation is also not in the claims 
file.  The SSA adjudicator summarized the veteran's attending 
mental health physician as stating that the veteran had the 
following impairments: unable to accept instructions or 
criticism, could not complete tasks at a consistent pace, 
could not work independently, could not maintain attention or 
concentration for more than brief periods, and could not 
adapt to changes in work setting or deal with customary work 
pressures.  The adjudicator also cited several State agency 
consultant reports that did not support a disability award 
but did not provide details.  

The Board concludes in light of the evidence discussed above 
that the veteran is entitled to a total disability rating 
based on individual unemployability.  The Board notes that 
the veteran's claim for a rating greater than 50 percent for 
traumatic encephalopathy remains under adjudication.  
However, the combined rating for all service connected 
disabilities arising from the traumatic head injury in 
service meets the statutory requirements for TDIU.  All 
examiners have noted considerable short term memory deficits.  
The VA supervisor in 2003 assigned the veteran to several 
workplace situations.  Despite a positive attitude and 
effort, the veteran was unable to perform the tasks 
satisfactorily.  The Board is not bound by the SSA 
adjudication but places some probative value on the 
adjudicator's summaries of private and VA reports.  In 
consideration of the aggregate medical and lay evidence that 
addressed the impact of the service-connected disabilities on 
the veteran's occupational capacity, the Board concludes that 
the veteran's cognitive, memory, and learning deficits 
preclude all but the most simple and repetitive type 
occupational tasks.  Although the veteran has sustained part 
time work as a bank courier with appropriate employer 
concessions, the Board concludes that this position is only 
marginal employment as his annual earnings were below the 
poverty level for that year.  

The weight of the credible evidence demonstrates that the 
veteran it is not possible for the veteran to secure and 
follow a substantially gainful occupation due to his service-
connected disabilities.  


ORDER

An increased rating of 30 percent but not greater is granted 
for the entire period covered by this appeal, subject to the 
legal criteria governing the payment of monetary benefits.

Total disability based on individual unemployability is 
granted.   


REMAND

In the opinion of the Board, additional development of the 
claim for an increased rating greater than 50 percent for 
traumatic encephalopathy is necessary. 

The veteran has been granted disability benefits by the SSA 
but not all supporting medical and functional assessments 
have been obtained.  Although generally VA is not bound by 
that determination, it is pertinent to the claim.  Murinczak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's 
decision and the records upon which the agency based its 
determination are relevant to VA's adjudication of his 
pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In this case, there is sufficient evidence in the file 
regarding occupational impairment to warrant the award of 
TDIU.  However, the veteran's traumatic encephalopathy may 
also result in social impairments and effects on the 
veteran's daily activities outside the workplace.  Therefore, 
the additional records of mental health examinations 
conducted for SSA are necessary to determine the appropriate 
rating for the veteran's traumatic encephalopathy.  In 
addition, a new VA examination is required.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  In this case, 
the veteran receives medical care through VA.  As a result, 
updated treatment records starting from January 26, 2006, 
should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records 
pertaining to the veteran that are dated 
after January 26, 2006.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand provided that any necessary 
authorization forms are completed.  

2.  Request from the Social Security 
Administration all records of 
examinations and assessments performed in 
support of the February 14, 2006 award of 
disability benefits.  Associate any 
records obtained with the claims file. 

3.  Schedule the veteran for a VA 
examination of his traumatic 
encephalopathy.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests should be conducted. The 
examiner should identify the nature, 
frequency and severity of all 
manifestations and symptoms related to 
the veteran's service-connected 
disability.  The examiner should 
disassociate any symptoms not related to 
the veteran's service- connected 
disability.  If this is not possible, the 
examiner should so state in the 
examination report.  

4.  Then, readjudicate the claim for an 
increased rating for traumatic 
encephalopathy.   If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


